DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Response to Arguments
The examiner acknowledges that the amended claim sets, specifications and drawings corrects the issues noted by the previous office action on (10-18-2021). All of the previous 112 rejections, and objections regarding claims and drawings have been withdrawn.
Applicant’s arguments, see (Pg. 9, ¶1), filed on 2-14-2022, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive. Highlighting, that the limitation requiring the vortex be formed within a tube is a new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gerard et al. (EP-1,434,689) and in further view of Michael Jander (US-6,029,897)                                                             Claim Objections
 A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Highlighting, that claim 4 refers to claim 3 which was 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) 1-2, 4-6 & 12, are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (EP-1,434,689, hereinafter Gerard) and in further view of Michael Jander (US-6,029,897, hereinafter Jander)Regarding claim 1, 	
A process of forming a mat containing a fiber filler comprising: 
providing one or more sources of extended length fiber; 
feeding the one or more sources of extended length fiber simultaneously to an automated cutting machine to produce chopped tow fibers; 
separating the chopped fiber tow into individual chopped fibers that form a fiber filler using a vortex formed within a tube; 
coating the fiber filler with a binder; 
depositing the fiber filler on a first sheet of thermoplastic; 
covering the fiber filler with a second sheet of thermoplastic to form a stack: and 
moving the stack to a treatment chamber to form a fiber mat.
Gerard teaches the following:
& b.) As depicted in {Fig. 8) fibers are feed to a series of choppers. Noting, that ([0024} teaches that "Fibers" as used herein may comprise individual filaments, or bundles of filaments.
c.) ([0042]) teaches that as shown in Figure 5, partially filamentized or unfilamentized fiber 158 is chopped using a chopper 160 onto the veil 106 prior to the addition of the second paste layer 1.10. Where the chopping action is shown to cause a degree of separation between the chopped fiber fragments.
([0026]) as shown in Figure 2, a layer of chopped reinforcing fibers 158 may be added on top of the veil 106 prior to, or after, the introduction of the second 
([0045]) teaches that a veil 106 is applied either under the paste layer 104 as shown in Figure 7, or on top of the paste layer 1.04, as shown in figures 8 and 9. ([0033]) teaches that the general procedure for preparation of the veil 106 involves first preparing a slurry of irregularly shaped glass textile fiber:; 108 and organic polymeric binder at a concentration of 0.1 to 4.0% by weight in water. The polymeric binder may be in the form or powder or fiber, or both, Additionally, polyvinyl alcohol may be added to the slurry. As such, the veil is understood to comprise a thermoplastic, and thus be a first sheet of thermoplastic.
([0056]) teaches a composite sheet is made according to the present invention with a veil on the top side as described above, and a second veil is applied to the backside of the part. With a preferred process to make such a sheet, although not illustrated, involves applying a paste layer to each of the carrier sheets, providing a veil on top of each paste layer, and preferably placing an intermediate layer of resin adjacent each veil and a layer of reinforcing material between the intermediate layers of resin. Alternatively, the second veil may comprise the reinforcing material and one layer of paste would be provided between the veils. With ([00541) stating that milled fibers, carbon/graphite fiber strands, carbon/graphite powder, carbon/graphite flakes, or short fiber strands (8 mm or 
([0034]) and that the sheet molding compound sheets 100 are compacted to form the sheet molding compound 177 and then subsequently heated and compressed to form the composite part, ([0003]). ([0043]) teaches that as shown in Figures 4- 6, a wire mesh belt 170 compacts the sheet molding compound sheet. 100 to form a respective compacted sheet molding compound sheet 177 of a desired sheet weight that is then rolled onto a take up roll 172. This is followed by {[0044]} which states that the each batch of compacted sheet molding compound sheet 177 is then allowed to mature and thicken thereby increasing viscosity at either room temperature or at approximately thirty-two degrees Celsius for approximately one to fourteen days prior to any molding application. The batch may then be further processed by cutting the sheet molding compound sheet 177 to an appropriate ply or laminate size, removing the first and second carrier film layers 102, 112, molding the remaining material to an appropriate shape in a heated matched metal or composite die, and curing it under heat and pressure to make a finished composite part {not shown). With one of skill in the art would recognizing that the curing conditions for the composite part may vary greatly depending upon such factors as part size and part geometry.
 Regarding Claim 1, Gerard teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veil of thermoplastic 
 	In analogous art for a method of dispensing a reinforcement strand includes the steps of chopping the reinforcement strand into discrete reinforcement fibers, directing the discrete reinforcement fibers into a dispensing nozzle Jander suggests details regarding means for separating the discrete reinforcement fibers, including introducing a fluid into the nozzle in a circumferential direction with respect to the longitudinal axis, thereby creating a vortex of the fluid surrounding the discrete reinforcement fibers in the nozzle prior to dispensing them, and in this regard Jander teaches the following:
(Abstract) teaches disclosed is a method of dispensing a reinforcement strand includes the steps of chopping the reinforcement strand into discrete reinforcement fibers, directing the discrete reinforcement fibers into a dispensing nozzle so that the discrete reinforcement fibers travel along a path extending generally along a longitudinal axis of the nozzle, introducing a fluid into the nozzle in a circumferential direction with respect to the longitudinal axis, thereby creating a vortex of the fluid surrounding the discrete reinforcement fibers in the nozzle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a 
Regarding claim 2, 	
Wherein said one or more sources of extended length fiber are glass, carbon, polyimides, polyesters, polyaramides, polyamides, a mixed tow of any of the aforementioned or a combination thereof.
Gerard teaches the following:
([0026]) teaches that the fibers 158 are preferably between 13 mm and 50 mm (0.5 and 2 inches) long and are made of glass, carbon fiber, or any other fibrous material. With ([0049]) expanding on the list stating that the fibers may comprise glass fibers, organic fibers, carbon fibers, natural fibers, synthetic fibers, or any combination thereof.
Regarding claim 4, 	
Wherein aerating is accomplished with deionized air.
Regarding Claim 1, Gerard teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veil of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fiber that form a fiber filler for a matrix material, and conveying the material for further processing. Gerard is silent on aerating is accomplished with deionized air. In analogous art for a method of dispensing a reinforcement strand includes the steps of chopping the reinforcement strand into discrete reinforcement fibers, directing the discrete reinforcement fibers into a dispensing nozzle Jander suggests details regarding means for separating the discrete reinforcement fibers, including introducing a fluid into the nozzle in a circumferential direction with respect to the longitudinal axis, thereby creating a vortex of the fluid surrounding the discrete reinforcement fibers in the nozzle prior to dispensing them, and in this regard Jander teaches the following
(Col. 4, liens 11-20) teaches that some of the alternate fluids could be adapted to provide surface treatments or other fiber quality-affecting enhancements. The temperature and moisture content of the fluid can be set to positively affect the fiber quality and properties. Varying the temperature of the air might affect the density of the air. A preferred pressure of the fluid, as measured in the inlet conduit immediately before entering the nozzle and manifold, is within the range of from about 1 to about 10 bar, although other pressures can be used. As such, the temperature of the liquid (air) is understood to impact several aspects of the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Gerard / Jander discloses the claimed invention except for the optimal temperature utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to impact various aspects of the fiber deposition, (Col. 4, liens 11-20))
Regarding claim 5, 	
Wherein a plurality of types of extended length fiber are supplied to provide a defined ratio by weight in the fiber mat.
Gerard teaches the following:
([0049]) teaches that the fibers may comprise glass fibers, organic fibers, carbon fibers, natural fibers, synthetic fibers, or any combination thereof
Regarding claim 6, 	
Wherein the defined ratio of two or more fibers thermoplastic fiber from 25% to 80% by weight,
b.} glass fiber from 0% to 75% by weight,
c.) carbon fiber from 0% to 75% by weight., and
d.) a binder in the range of 0% to 30% by weight
e.) where are least one of glass fiber, carbon fiber, and binder are present in a tot.al amount of 20% to 75% by weight
Gerard teaches the following:
([0032]) teaches a dual glass irregularly shaped fiber 108 is used, i.e. each fiber is comprised of two different glass compositions, glass A and glass B.
Since 0 percent is encompassed within the amount limited, the inclusion of glass fiber is considered optional. However, ([0033]) teaches that approximately 50 to 90% by weight irregularly shaped glass 108, binder powder, or mixtures thereof. Recalling ([0049]} teaches that the fibers may comprise glass fibers, organic fibers, carbon fibers, natural fibers, synthetic fibers, or any combination thereof,
& e.) Since 0 percent is encompassed within the amount limited the inclusion of carbon fiber is considered optional. However, ([0032]) teaches that a wide range of proportions of the amounts of glass A and glass B may exist in the veil 106, with the percentage of glass A varying from 15-85% by weight and the balance being glass B. Accordingly, a composition comprise 50% irregularly shaped glass,  fiber B, would meet the limitation of both (b, c & e)
Since 0 percent is encompassed within the amount limited the inclusion of binder is considered optional. However, ([0033]) teaches that implementing organic polymeric binder at a concentration of 0.1 to 4.0% by weight in water. In addition to implementing approximately 0 to 15% by weight polyvinyl alcohol, which is understood to act as binder.
Regarding claim 12,
Further comprising adding additional lavers of the fiber filler between addition sheets of thermoplastic.
Gerard teaches the following: 
([0046]) teaches that additional alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, but for sake of clarity these Figures 7-9 illustrate two layers of chopped fibers 158, 159.
B.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Jander and in further view of Guha et al. (US-2015/0,147,543, hereinafter Guha)
Regarding claim 4, 	
Wherein aerating is accomplished with deionized air.
Regarding Claim 4, Gerard teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veil of thermoplastic 
	In analogous art as applied above in claim 1, Jander suggests details regarding means for separating the discrete reinforcement fibers, including introducing a fluid into the nozzle in a circumferential direction with respect to the longitudinal axis, thereby creating a vortex of the fluid surrounding the discrete reinforcement fibers in the nozzle prior to dispensing them, and in this regard Jander teaches the following:
(Col. 4, lines 10-16) teaches that a preferred fluid is air, but other gases or even liquids can be used. Some of the alternate fluids could be adapted to provide surface treatments or other fiber quality-affecting enhancements. The temperature and moisture content of the fluid can be set to positively affect the fiber quality and properties. Varying the temperature of the air might affect the density of the air. A preferred pressure of the fluid, as measured in the inlet conduit immediately before entering the nozzle and manifold, is within the range of from about 1 to about 10 bar, although other pressures can be used. As such, the temperature is understood to not only impact the fiber quality and properties in addition to the density of the air. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Gerard /Jander discloses the claimed invention except for the optimized the temperature utilized for the fluid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized for the fluid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature utilized for the fluid for the purpose of tailoring the tailoring the fiber quality and properties and density of the air, (Col. 4, lines 10-16).

Regarding Claim 4, Gerard as modified teaches as mentioned above. Gerard is silent on aerating the chopped fiber using deionized air.

([0015] &. [0017]}) teaches that as depicted in Figs. (1A & 1B), an inventive die is shown generally at 10. The die 10 has a bore 12 that is dimensionally larger than the cross-sectional area of the carbon fiber tow T passed there through. At least two fluid flow openings 14, 16, and 18 as shown in Figs. (1A and 1B) are provided to allow fluid communication into the bore 12 and onto the side of the carbon fiber tow T. The bore 12 is depicted having a triangular cross section. It is appreciated that the bore of an inventive die has other cross sectional shapes such as circular, oval, hourglass-shape, and other polygonal cross sectional shapes. The fluid openings 14, 16, and 18 allow for a fluid to be injected into the bore 12 so as to impact the side of the carbon fiber tow T and induce debundling so as to increase the cross sectional area of the bundle, As such, the die is understood to induce a debundling in the carbon fiber tmv via a vortex allowing for the separation to occur, {[0019]) teaches that fluids operative herein for debundling carbon fiber tow illustratively include air, nitrogen, noble gasses, carbon dioxide, carbon monoxide, and steam going on to slate radicals operative as additive; especially gaseous fluids illustratively include ozone, singlet oxygen, 
C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Jander and in further view of Horimoto et al. (US-2018/0,313,027, hereinafter Horimoto)
Regarding claim 4, 	
Wherein aerating is accomplished with deionized air.
Regarding Claim 4, Gerard teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veil of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fiber that form a fiber filler for a matrix material, and conveying the material for further processing. Gerard is silent on aerating the chopped fiber using deionized air.
 	In analogous art as applied above in claim 1, Jander suggests details regarding means for separating the discrete reinforcement fibers, including introducing a fluid into the nozzle in a circumferential direction with respect to the longitudinal axis, thereby creating a vortex of the fluid surrounding the discrete reinforcement fibers in the nozzle prior to dispensing them, and in this regard Jander teaches the following:
(Col. 4, lines 10-16) teaches that a preferred fluid is air, but other gases or even liquids can be used. Some of the alternate fluids could be adapted to provide surface treatments or other fiber quality-affecting enhancements. The temperature and moisture content of the fluid can be set to positively affect the fiber quality and properties. Varying the temperature of the air might affect the 
Regarding Claim 4, Gerard as modified teaches as mentioned above. Gerard is silent on aerating the chopped fiber using deionized air.  	In analogous art for a method for producing a carbon fiber opened sheet 8 is provided. The method includes performing a surface activation treatment on an unopened tow of carbon fibers (3 a, 3 b) to which a sizing agent has been applied, and opening the unopened tow of carbon fibers (3 a, 3 b) into a sheet, (Abstract), Horimoto suggests details regarding implementing a plasma treatment on the surface of the fibers as a means for facilitating the opening process for fibers, and in this regard Horimoto teaches the following:
([0024]) teaches the application of a plasma treatment to fibers, where the application is done to carbon fibers in specific. ([0025]) going on to state that a plasma treatments allow for surface treatments that may be found on the fiber’s surface to be activated, facilitate the opening process of the fiber, and further improve the impregnation of the fibers by enhancing the wettability with the matrix resin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding 
D.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Jander and in further view of Adrien Allard (US-4,239,794, hereinafter Allard)
Regarding claim 7, 	
Further comprising adding Curie fillers 
Regarding Claim 7, Gerard as modified teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process abo includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, and conveying the material for further processing. Gerard also noting that. milled fibers, carbon/graphite fiber strands, carbon/graphite powder, carbon/graphite flakes, or short fiber strands (8 mm or less) may be mixed into the paste 1.04, 1.10 to help modulus or 
(Claim 1) teaches dispersing conductive carbon black in a latex binder. Followed by impregnating the resulting dispersion of carbon black into a web of fibers and coating the surface of said fibers with said dispersion, and drying residual water from the surface of the fibers, leaving a thin coating of carbon block dispersed on the surfaces of said fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding corn position that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also include:; separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, then conveying the material for further processing of Gerard as modified. By utilizing a carbon powder, in particular carbon black, as taught by Allard. Highlighting, 
E.) Claim(s) 8, & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Gerard and in view of Jander and further view of Macher et al. (WO-2015/084,956, hereinafter Macher)
Regarding claim 8, 	
Further comprising exposing the chopped fibers to a plasma or flame treatment prior to said covering.
Wherein the plasma is cold plasma.
Wherein the plasma is hot plasma.
Regarding Claim 8 & 10-11, Gerard 
([0018]) teaches that on that additional plasma sources can be place to treat the fibers before the covering step. With ([0013]} teaching that it is appreciated that the carbon fiber tow debundling process can occur on a conventional elastomeric conveyor thereby facilitating the use of cold plasma, it is appreciated that hot plasma exposure is also suitable for carbon fiber tow debundling with the use of hot plasma temperature compatible surrounding equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, then conveying the material for further processing of Gerard. By utilizing a hot or cold plasma treatment prior to the covering step, as taught by Macher. Highlighting, implementation of a hot or cold plasma treatment prior to the conveying step provides a known means for creating the debundled carbon fibers, (Abstract) by the plasma introducing the energy necessary to the carbon fibers surface for fiber-fiber repulsion to be established so as to cause the tow to expand in volume by more than 50% ([0012]).F.) Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard and in view of Jander in view of Macher and in further view of Kawamura et al. (Plasma surface treatment of milled carbon fibre in a fluidized-bed reactor, 1990, hereinafter Kawamura)Regarding claim 9,
Wherein the exposing step is within a fluidized bed reactor
Regarding Claim 9, Gerard as modified teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, and conveying the material for further processing, including exposure to plasma. Gerard as modified is silent on implementing the plasma treatment to the sheet molding compound in a fluidized bed reactor.In analogous art for a carbon fibre used as a reinforcing agent in a polymer matrix, Kawamura gives details regarding implementing the plasma surface treatment on milled carbon fibre within a fluidized bed reactor, and in this regard Kawamura teaches the following:
(Fig. 1) shows a schematic diagram of a plasma-activated fluidized-bed reactor. With (Fig. 6) showing a measurement of the contact angle as a function of the radio frequency r.f.) discharge power, with the effect of r.f. discharge power on the contact angle of chopped carbon fibre with water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, then conveying the material for further processing of Gerard as modified above. By utilizing KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
G.) Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard and in view of Jander and in further view of Evan Koslow (US-6,719,869, hereinafter Koslow)
Regarding claim 13,
Wherein the treatment. chamber has a set of heated milers maintained at or above a softening temperature of the thermoplastic sheets and the stack is moved at a speed past the set of heated milers to fuse the stack.
 Regarding Claim 13, Gerard as modified teaches forming a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, and conveying the material for further processing, Gerard also mentioning that the resulting web is passed through an oven to dry the mat and fuse the binder fibers and/or binder  a composite media and a method of producing them, the composite media contain a coalesced composite mixture of particles of an active ingredient, binder particles, and stabilizing particles, {Abstract) with (Col. 3, lines 9-10) recognizing that other types of additives may be used instead of particles, including fibers, Koslow suggests details regarding implementing heated rollers and the temperature range at which the heated rollers should be utilized at, and in this regard Koslow teaches the following:
(Col. 4, lines 19-46) teaches that, substrate 120 is passed through a nip 200 between a heated idler roller 220 and a drive roller 240. Alternatively, before being pa:;sed through nip 200, substrate 120 may also be preheated, for example, by a convection or infrared oven. In passing over the surface of heated roller 220, mixture 140 is heated to a temperature equal to or greater than the softening temperature of binder particles 40 and stabilizing particles 50, but lower than the softening temperature of particles of an active ingredient 30. Stabilizing particles 50 fuse with substrate 320 and an amount of binder particles 40 may also fuse with substrate 320. However, while stabilizing particles 50 fuse with both substrate 120 and 320, binder particles 40 will only fuse with either substrate 120 or 320. Accordingly, it is understood that the heated rollers have fused the stack together. While a speed is not explicitly mentioned, the process described is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a sheet molding composition that comprises a binder and carbon fibers, and placing the two between a veils of thermoplastic material, the process also includes separating and chopping a fiber tow into individual chopped fibers that form a fiber filler for a matrix material, then conveying the material for further processing of Gerard as modified. By utilizing heated rollers above or equal to the softening temperature, as taught by Koslow. Highlighting, implementation of heated rollers above or equal to the softening temperature provides a known means for fuse that various components together, (Col. 4, lines 19-46). Noting, that the use of known technique to improve similar devices (methods, or products) in the same way, allows for the recitation of KSR if needed. Accordingly, citing the case law for substantially identical process and structure as was noted. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430,433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
                                                                   ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagihara et al. (US-2015/0,258,762) – teaches in the (Abstract) a method of producing a random mat for manufacturing a thermoplastic composite material, including: slitting continuously a strand including reinforcing fibers in a longitudinal direction of the strand to form a plurality of reinforcing fiber strands with narrow width. With ([0060]) adding that in a preferred exemplary embodiment of the invention, the reinforcing fibers may be suitably opened by providing an air spray nozzle in the way of the path or at the distal end of the path and by spraying directly the air on the strand pieces at a wind velocity of 5 m/sec to 500 m/sec from compressed air spray holes.
Bonte et al. (US-2019/0,055,680) – which is applicants own work but is not considered prior art due to having a priority date that falls within the allotted exception window. However, the (Abstract) teaches a system for debundling fiber tow into chopped fibers is provided that has one or more reels of fiber tow, a cutting element configured to receive the fiber tow to form chopped fiber, and a tube with introduced gas flow configured to receive the chopped fiber. A moving belt is positioned under the tube to collect the chopped fiber. A dispenser is positioned along the moving belt for applying a binder or additive. Noting, that this application is not considered a double patent due to not anticipating elements recited in claim 1, namely the deionized air.
Guha et al. (US-11,072,092) – which is applicants own work but is not considered prior art due to sharing the same priority date and documents. However, the (Abstract) teaches a process and system are provided for introducing a blend of chopped and dispersed fibers on an automated production line amenable for inclusion in molding compositions as a blended fiber mat for structural applications. Noting, that this 
Honma et al. (US-2005/0,150,593) – teaches in the (Abstract) an invention that provides a prepreg excellent in productivity, having the drapability to allow easy shaping according to a mold, excellent in resin impregnation, and excellent in handling convenience. This invention also provides a molded article with excellent mechanical properties obtained by molding the prepreg.([0059]) adding that the process for producing the prepreg of this invention can also be combined with another step to such an extent that the effects of this invention are not impaired. As examples of the other step, enumerated are a reinforcing fiber bundle preheating step, cooling step, electron beam irradiation step, plasma treatment step
Ozcan et al. (US-2016/0,288,371) – teaches in the (Abstract) a method of processing a carbon fiber tow includes the steps of providing a carbon fiber tow made of a plurality of carbon filaments, depositing a sizing composition at spaced-apart sizing sites along a length of the tow, leaving unsized interstitial regions of the tow, and cross-cutting the tow into a plurality of segments. ([0036]) teaching that following application and drying sizing, the tow 10 can be surface treated to activate the surfaces of the filaments in un-sized portion B thereof. Surface treatment can include any well-known method such as, for example, conventional gas phase thermochemical method, a conventional plasma-based method.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741 

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715